

Exhibit 10.1


SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (this "Agreement"), dated and executed as of November
13, 2008, is made by and between Allegro Biodiesel Corporation ("ABDS" or the
"Company") and Ocean Park Advisors, LLC, a California limited liability company
(“OPA”).
 
RECITALS
 
WHEREAS, the Company is monetizing non-operating assets and seeking a strategic
transaction.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:
 
1.           Effectiveness of the Agreement.  This Agreement shall become
effective as of November 1, 2008.
 
2.           Engagement. The Company hereby engages OPA to perform management
services for the benefit of the Company on the terms and conditions set forth in
this Agreement. The Company is hereby obtaining from OPA the services set forth
on Schedule 1 (the “Management Services”).
 
3.           Duties.
 
(a)           The provision of Management Services by OPA shall be subject to
ABDS’ Charter, Bylaws (including without limitation the provision that the
business and affairs of ABDS shall be managed by its Board of Directors (the
"Board")) and other governing documents, including committee charters, as well
as applicable laws and regulations, including the regulations of any securities
exchange on which ABDS' securities are listed or traded.
 
(b)           During the Term, OPA shall be entitled to nominate two directors
to the Board (the “OPA Directors”).  If any OPA Director is not elected to the
Board or for any reason is not serving as an ABDS director during the Term, then
OPA shall have the right to nominate another person to serve as a director of
ABDS.  As of the date of this Agreement, Comer serves as a Director of ABDS.
 
(c)           OPA shall cause its representative to furnish such time at such
locations as are reasonably necessary to perform the Management
Services.  Consequently, it is hereby understood and agreed that no individual
person is required to devote a majority of his full time to this engagement.  In
furtherance of the foregoing, ABDS shall include the OPA nominees in any proxy
statement relating to the election of directors.  If for any reason the OPA
nominees are not elected to the Board, the Board shall create a vacancy on the
Board and appoint the OPA directors to fill such vacancies in accordance with
the bylaws of the Company.
 
(d)           In undertaking to provide the services set forth herein, none of
OPA or any other person or entity guarantees or otherwise provides any
assurances that their efforts to build the Company's operational and financial
health and stability will be successful and, except for the amount referenced in
Section 5(b), ABDS' obligation to provide the compensation specified under
Section 5 hereof shall not be conditioned upon any particular results being
obtained.
 

 
 

--------------------------------------------------------------------------------

 

4.           Term.
 
(a)           The initial term of OPA's engagement hereunder (the “Term”) shall
be for one year commencing on the date of the Closing.  The Term shall continue
thereafter on a month-to-month basis unless terminated by either party upon 60
days’ advance written notice.
 
(b)           ABDS shall have the right to terminate the Management Services,
effective upon 60 days advance written notice, if Comer, as contemplated by the
terms of Schedule 1, is not actively engaged in the provision of Management
Services whether due to death, disability or by reason of a material breach of
this Agreement by OPA.
 
5.           Compensation. The following compensation shall be payable to OPA
for provision of the Management Services by OPA:
 
(a)           Base Fee.  ABDS shall pay OPA a monthly fee (the “Base Fee”) of
$18,000, pro-rated for partial months and payable in advance no later than the
first day of every month during the Term.
 
(b)           Bonus Fees.  ABDS shall pay to OPA the following bonuses
(collectively, the “Bonus Fees”).
 
(i)           $30,000 upon the receipt of any net cash award (“Cash Award”)
disbursed to ABDS in connection with its claims against the escrow account that
was established in connection with ABDS’ acquisition of Vanguard Synfuels, LLC
(the “Escrow Account”), payable as follows:  (a) $15,000 immediately upon
receipt of the Cash Award by ABDS; and (b) an additional $15,000 if, and only
if, the sum of such additional $15,000 plus the amount payable to OPA pursuant
to Section 6(a) does not exceed the payment cap established pursuant to the
second sentence of such Section; provided that, such cap will not apply if the
Cash Award exceeds $600,000.
 
(ii)           $15,000 upon the completion of the sale of ABDS’ entire interest
in Community Power Corporation (“CPC”), payable as follows:  (a) $7,500
immediately upon the completion of such sale; and (b) an additional $7,500 if,
and only if, the sum of such additional $7,500 plus the amount payable to OPA
pursuant to Section 6(b) does not exceed the payment cap established pursuant to
the second sentence of such Section.  Notwithstanding anything to the contrary
contained in this subparagraph, the amounts due to OPA hereunder and under
Section 6(b) shall be paid to OPA if the Board of Directors of ABDS determines
that it is in the best interests of ABDS to retain a portion of its interest in
CPC.
 
(iii)           $15,000 immediately upon the closing of a strategic transaction
involving ABDS.
 
(c)           Expenses.   OPA shall reimburse $1,320 per month to ABDS for
shared use of office space occupied by OPA.  In addition, OPA shall reimburse
60% of shared expenses related to such office space to ABDS.  These items shall
include: telecom expenses, office supplies, parking, information technology
support and maintenance for capital equipment, etc.
 

 
 

--------------------------------------------------------------------------------

 

(d)           Other Benefits.  Comer and other persons performing Management
Services shall also be entitled to coverage for services rendered to the Company
while they serve as directors or officers of the Company under director and
officer liability insurance policy(ies) maintained by the Company from time to
time.  No person rendering Management Services on behalf of OPA shall be
entitled to receive other benefits (including, without limitation, employee
welfare benefits) by virtue of this Agreement.
 
(e)           Milestone Tails.  In the event this Agreement expires or is
terminated by ABDS for a reason other than “Cause” (as defined herein) and (i)
ABDS completes one or more of the milestones set forth in Section 6 (a), (b) or
(c) (the “Milestones”) within two (2) years of the expiration or termination
date, or (ii) the Board of Directors of ABDS fails to use good faith reasonable
efforts to complete one or more of the Milestones within two (2) years of the
termination date, OPA shall be entitled to receive payment of the amount(s) that
would have been payable to it for the applicable Milestone(s) as provided in
Sections 5 and 6.  The term “Cause” means (i) a breach of this Agreement by OPA
which is not cured within applicable cure periods; (ii) gross negligence by OPA
or its employees in the performance of its services hereunder; or (iii) a breach
of the duty of loyalty by any employee of OPA who is acting as an officer or
director of ABDS pursuant to this Agreement.
 
6.           Accrued Amounts Owed to OPA; Milestones.  The parties agree that,
as of November 1, 2008, Allegro owes OPA $384,399.06 in accrued fees (“Accrued
Fees”) payable pursuant to the 2006 Services Agreement (as defined in Section
20).  OPA hereby waives $184,399.06 of the Accrued Fees.  Allegro agrees to pay
OPA the balance of the Accrued Fees, equaling $200,000 (the “Balance of Accrued
Fees”), as follows:
 
(a)           $135,000 upon the receipt of any Cash Award by ABDS; provided that
the sum of the amount of such payment, plus the $15,000 amount payable to OPA
pursuant to subparagraph (b)(i)(b) of Section 5, may not exceed 15% of the Cash
Award (the “Cash Award Payment Cap”), and if it does exceed such Cap, such
amount will be reduced to the amount of such Cap.  Notwithstanding the
foregoing, the Cash Award Payment Cap will not apply if the Cash Award exceeds
$600,000.00.
 
(b)           If Allegro’s entire interest in CPC is sold (a “CPC Sale”) after
ABDS’ receipt of the Cash Award, OPA will receive $32,500 immediately upon the
completion of the CPC Sale; provided that, the sum of such amount plus the
$7,500 payable to OPA pursuant to subparagraph (b)(ii)(b) of Section 5 may not
exceed 15% of the cash portion, if any, of the CPC Sale (the “CPC Payment Cap”),
and if it does exceed such Cap, such amount shall be reduced to the amount of
the Cap.  If Allegro’s entire interest in CPC is sold prior to ABDS’ receipt of
the Cash Award, OPA will receive $16,750 immediately upon the completion of the
CPC Sale and $16,750 upon ABDS’ receipt, if ever, of the Cash Award; provided
that, the sum of the aggregate amount of $32,500 payable to OPA pursuant to this
sentence plus the $7,500 payable pursuant to subparagraph (b)(ii)(b) of Section
5 may not exceed the CPC Payment Cap, and if it does exceed such Cap, such
amount shall be reduced to the amount of such Cap.
 
(c)           $32,500 immediately upon the closing of a strategic transaction
involving ABDS.
 
(d)           OPA will make bi-weekly reports to the independent director(s) of
ABDS, in form and substance reasonably satisfactory to the parties, regarding
the steps being taken by OPA to achieve the Milestones.
 

 
 

--------------------------------------------------------------------------------

 

(e)           The parties agree that the failure to achieve a Milestone by OPA
or ABDS will have no effect on OPA’s right to receive payment of the portion of
the Balance of the Accrued Fees which relates to such Milestone.  OPA will be
entitled to receive payment of such portion at such time, if ever, that ABDS
pays other creditors of ABDS, such payment to be made on a pari passu basis with
such creditors.
 
7.           Representations and Warranties.  Each party represents and warrants
to the other party as follows:
 
(a)           It is a legal entity duly organized and validly existing under the
laws of the jurisdiction in which it was organized and has all requisite
corporate power to enter into this Agreement.
 
(b)           Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated herein nor compliance by it with
any of the provisions hereof will: (i) violate any order, writ, injunction,
decree, law, statute, rule or regulation applicable to it or (ii) require the
consent, approval, permission or other authorization of, or qualification or
filing with or notice to, any court, arbitrator or other tribunal or any
governmental, administrative, regulatory or self-regulatory agency or any other
third party.
 
(c)           This Agreement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding agreement.
 
8.           Indemnification.
 
(a)           The Company shall indemnify and hold OPA, its principals,
officers, shareholders, employees and agents harmless from and against any and
all liability, demands, claims, actions, losses, interest, costs of defense and
expenses (including, without limitation, reasonable attorneys’ fees) which arise
out of or in connection with the acceptance of this Agreement and the
performance of its duties hereunder except such acts or omissions as may result
from the willful misconduct or gross negligence of OPA.  Promptly after receipt
by OPA of notice of any demand or claim or the commencement of any action, suit
or proceeding relating to this Agreement, OPA shall promptly notify the Company
in writing.  IT IS EXPRESSLY THE INTENT OF THE COMPANY TO INDEMNIFY OPA AND ITS
DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS AND EMPLOYEES AND AGENTS FROM ERRORS
IN JUDGMENT OR OTHER ACTS OR OMISSIONS NOT AMOUNTING TO WILFULL MISCONDUCT OR
GROSS NEGLIGENCE.
 
(b)           The parties acknowledge that Comer has entered into
Indemnification Agreements with ABDS dated as of August 4, 2006, in connection
with their service as officers and directors of ABDS (the “Indemnification
Agreements”).  Further, ABDS shall, upon the execution and delivery of this
Agreement, enter into an indemnification agreement with OPA for the benefit of
OPA and all persons employed by OPA who render Management Services on
substantially similar terms as the Indemnification Agreements.
 

 
 

--------------------------------------------------------------------------------

 

9.           Insurance.
 
(a)           ABDS has furnished to OPA a true, correct and complete copy of the
following: Directors and Officers Go Forward Policy underwritten by National
Union Fire Insurance Company of Pittsburgh, PA, Directors and Officers Runoff
Policy underwritten by National Union Fire Insurance Company of Pittsburgh, PA
and Commercial Liability Insurance underwritten by Markel International Inc.
Co., LTD.  (collectively, the "Policies" or individually referred to as a
"Policy") issued to ABDS by various insurers as set forth herein (collectively,
the "Insurer"). ABDS represents that, to the best of ABDS’ knowledge, the
Policies are in full force and effect and that no event has occurred that
constitutes or, with the passage of time or giving of notice would constitute,
an event of default thereunder or that would otherwise give the Insurer any
right to cancel such Policies. Promptly after OPA’s written request, ABDS shall
notify the Insurer of the appointment of any person performing Management
Services who becomes an officer of ABDS. ABDS shall cause its insurance broker
to send copies of all documentation and other communications regarding the
Policies, including without limitation any renewal or cancellation thereof, to
the attention of OPA, in the manner set forth herein, and OPA, Comer, and any
person performing Management Services who becomes an officer of ABDS shall have
all indemnities available to the officers of ABDS pursuant to ABDS’ Charter and
Bylaws. As long as the same can be done at a commercially reasonable cost,
during the term of this Agreement, ABDS shall maintain directors and officers
liability insurance coverage, employment practices insurance coverage and
fiduciary liability insurance coverage comparable as to terms (including without
limitation the provisions or any similar provision regarding extension of the
discovery period thereunder) and amounts not lower than those provided under the
Policies, with any such replacement coverage being obtained from an insurer with
a rating from a nationally recognized rating agency not lower than that of the
Insurer presently providing such coverage. Upon any cancellation or non-renewal
of any Policies by any Insurer, as long as the same can be done at a
commercially reasonable cost, ABDS shall exercise its rights under the
applicable clause of the relevant Policy to extend the claim period for a
one-year "discovery period" and shall exercise such rights and pay the premium
required thereunder within the 30-day period specified therein. ABDS shall use
commercially reasonable efforts, in connection with the next renewal of each
Policy, to negotiate to obtain an option to extend the discovery period set
forth in such Policies from one to three years, as long as the same can be
obtained at a commercially reasonable cost.
 
(b)           If a Change of Control (as defined below) occurs after the date
hereof with respect to the Company within six years of the later of (i) the
termination of the Term or (ii) the date that Comer ceases to serve as officer
or director of the Company (such later date, the “Termination Date”), then the
Company shall purchase a “tail” directors and officers liability coverage policy
that shall name Comer as additional named insured.  The maximum coverage amount
of such policy shall be appropriate for a Company of the type and size of the
Company or the date the policy is purchased, but in any event, not less than $10
million.  The term of the policy shall be not less than six years less the
period of time lapsed since the Termination Date. “Change in Control” shall mean
the first to occur of any of the following events:
 

 
 

--------------------------------------------------------------------------------

 

 
(i)
A transaction or series of transactions (other than an offering of equity
securities by the Company) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than the Company,
any of its subsidiaries, an employee benefit plan maintained by the Company or
any of its subsidiaries or a “person” that, prior to such transaction, directly
or indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition;

 
 
(ii)
During any twelve-month period, individuals who, at the beginning of such
period, constitute the Board together with any new director(s) (other than a
director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 5(i)(ii)(A) or Section
5(i)(ii)(C)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
twelve-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or

 
 
(iii)
The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction that
results in the Company’s voting securities outstanding immediately before the
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the Company or the person that, as a result
of the transaction, controls, directly or indirectly, the Company or owns,
directly or indirectly, all or substantially all of the Company’s assets or
otherwise succeeds to the business of the Company (the Company or such person,
the “Successor Entity”)) directly or indirectly, at least a majority of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction.

 
10.           Limitations on Liability. The Company agrees that OPA and its
personnel will not be liable to the Company for any claims, liabilities, or
expenses relating to this engagement in excess of the fees paid by them to OPA
pursuant to this Agreement, unless there is a final, nonappealable order of a
Court of competent jurisdiction finding OPA or its personnel performing
Management Services liable for gross negligence or willful misconduct.  In no
event will OPA or any person or entity, or their personnel be liable for
consequential, special, indirect, incidental, punitive or exemplary loss,
damages or expenses relating to the provision of Management Services. These
limitations on liability provisions extend to the employees, representatives,
agents and counsel of OPA. The limitation on liability contained in this
Agreement and the indemnification agreements referenced in Section 7 shall
survive the completion or termination of this Agreement.
 
11.           Independent Contractor; Taxes. The parties intend that OPA shall
render services hereunder as an independent contractor, and nothing herein shall
be construed to be inconsistent with this relationship or status.  OPA and any
person providing Management Services shall be solely responsible for any tax
consequences by reason of this Agreement and the relationship established
hereunder, and the Company shall not be responsible for the payment of any
federal, state or local taxes or contributions imposed under any employment
insurance, social security, income tax or other tax law or regulation with
respect to OPA’s performance of management services hereunder. Notwithstanding
anything in this Agreement to the contrary, the Company shall be entitled to
effect any withholding from any amount payable by it pursuant to this Agreement
to the extent required by law.
 

 
 

--------------------------------------------------------------------------------

 

12.           Jurisdiction. Each of OPA and the Company hereby irrevocably and
unconditionally (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement, to the non-exclusive general jurisdiction
of the State of California, the Courts of the United States of America for the
Central District of California located in Los Angeles County, California, and
appellate courts from any thereof; (b) consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; (c) agrees that service of process in any
such action or proceeding may be effected in any manner permitted by law and
agrees that nothing herein shall affect the right to effect service of process
in any manner permitted by law or shall limit the right to sue in any other
jurisdiction; and (d) waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding referred
to in this subsection any special, exemplary or punitive or consequential
damages.
 
13.           Survival of Agreement. Except as provided in this Agreement, the
obligations set forth in Sections 5, 6, 7 and 8 shall survive the expiration,
termination, or supersession of this Agreement.
 
14.           Amendments. Any amendment to this Agreement shall be made in
writing and signed by the parties hereto.
 
15.           Enforceability. If any provision of this Agreement shall be
invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Agreement, as the case may require, and this Agreement shall be construed and
enforced to the maximum extent permitted by law as if such provision had been
originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.
 
16.           Construction. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of California.
 
17.           Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by certified mail, postage
prepaid or by an overnight delivery service, charges prepaid; addressed to such
party at the address set forth below or such other address as may hereafter be
designated in writing by the addressee to the addressor:
 

 
 

--------------------------------------------------------------------------------

 



If to the Company:
Allegro Biodiesel Corporation
6033 West Century Blvd., Suite 1090
Los Angeles, California 90045
Attention:  Chairman of the Board
 
with a copy to:
Zimmerman, Koomer, Connolly, Finkel & Gosselin LLP
601 South Figueroa Street, Suite 2610
Los Angeles, CA 90017-5704
Attention: Craig E. Gosselin, Esq.
 



If to OPA:
Ocean Park Advisors, LLC
5710 Crescent Park East, Suite 334
Playa Vista, California 90094
Attention:  W. Bruce Comer III



 
Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.
 
18.           Waivers. No claim or right arising out of a breach or default
under this Agreement shall be discharged in whole or in part by a waiver of that
claim or right unless the waiver is supported by consideration and is in writing
and executed by the aggrieved party hereto or his or its duly authorized agent.
A waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.
 
19.           Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all of which shall
together constitute one and the same instrument.
 
20.           Entire Agreement; Termination of 2006 Services Agreement.  This
Agreement and the other documents delivered pursuant hereto constitute the full
and entire understanding and agreement among the parties hereto with regard to
the subjects hereof and thereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.  This Agreement
specifically supersedes that certain Services Agreement dated as of September
20, 2006, between OPA and Diametrics Medical, Inc. (which subsequently changed
its name to Allegro Biodiesel Corporation), as amended by that certain First
Amendment to Services Agreement (collectively, the “2006 Services
Agreement”).  The 2006 Services Agreement is hereby terminated and of no further
force or effect; provided however, that all claims of OPA for deferred fees and
bonuses under the 2006 Services Agreement shall survive the termination thereof
and shall be determined and paid as provided in Sections 5 and 6 hereof.
 
21.           No Third Party Beneficiaries. This Agreement is for the sole and
exclusive benefit of the Parties hereto and nothing herein, expressed or
implied, shall give or be construed to give any person or entity, other than the
parties hereto, any legal or equitable rights hereunder.
 

 
 

--------------------------------------------------------------------------------

 

22.           Assignment.   Except as specifically stated in this Agreement,
neither this Agreement nor any of the rights, interests or obligations of any
party hereunder shall be assigned or delegated by either party without the prior
written consent of the other party, not to be unreasonably withheld.  Any
unauthorized assignment or delegation shall be null and void. Notwithstanding
the foregoing, OPA may assign this Agreement to an affiliated entity for tax or
organizational reasons, so long as the Management Services and the principal
individuals providing such services shall be as contemplated
herein.  Furthermore, either party may, without the other’s consent, assign this
Agreement to a present or future affiliate, successor in a merger or similar
transaction or purchaser of all or substantially all of such party’s assets.
 
23.           Bankruptcy.  OPA agrees that:  (i) this Agreement will not be
considered to be an executory contract, as defined under the federal bankruptcy
code (the “Code”); (ii) if ABDS becomes a debtor under Chapter 7 of the Code or
a petition for reorganization or adjustment of debt is filed concerning ABDS
under Chapters 11 or 13 of the Code, the Trustee in any such proceeding may
elect to reject this Agreement; and (iii) OPA shall not file a claim in any such
proceeding as an unsecured creditor with regard to any amounts payable to OPA
after the date of the commencement of such proceeding.
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
dates below.
 
ALLEGRO BIODIESEL CORPORATION




By:           /s/ Jeff Lawton                               
Name: Jeff Lawton
Title: Director




OCEAN PARK ADVISORS, LLC




By:           /s/ W. Bruce Comer III                     
Name: W. Bruce Comer II
Title: Managing Partner


 

 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Management Services
 
OPA will provide executive management services (the “Management Services”) to
the Company, including, without limitation, fulfilling the duties typically
performed by a chief executive officer and chief financial officer.  The
Management Services shall include:
 
 
·
Managing the Company’s disclosure and corporate governance practices to meet the
requirements relevant to a publicly-traded company of the Company’s stage of
development;

 
 
·
Managing the day-to-day financial operations of the Company and overseeing the
activities of the Company’s operating units;

 
 
·
Review and assist in preparing the Company’s financial statements and disclosure
filings as required by the SEC and applicable law;

 
 
·
Preparing for and holding Company board meetings;

 
 
·
Assisting, as necessary, with capital-raising efforts;

 
 
·
Assisting in the pursuit of business development transactions; and

 
 
·
Reviewing strategic and financing options for the Company.

 
It is understood and agreed that the Management Services to be provided by OPA
do not encompass all services required to manage the Company and that the
Company will need to utilize, at the Company’s cost, additional
specialists.  These specialists may include, without limitation, legal, tax,
environmental, accounting, investor relations, website design and other advisory
persons.
